DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 28-40, 48 and 50-56 are examined herein.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2020 has been entered.
 
Claim Objections
Claims 50-52 objected to because of the following informalities:  Claim 49 was canceled, however, claims 50-52 still depend on it, which appears to be a typo. 
Appropriate correction is required.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28, 53, 56 and any claims dependent on them are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 28, 53 and 56 require “(b) homogenizing the dispersion of (a) comprising containing 80-100 wt% water”, which is unclear as to how “comprising containing 80-100 wt% water” further limits the claim of “(b) homogenizing the dispersion of (a)”.

Claim 30 recites “wherein the weight to weight ratio of protein particles to caseinate”, which is unclear for a variety of reasons:
Caseinate comprises protein, therefore it is unclear if it is included in the protein particles or not.
Protein particles and caseinate were previously introduced in the claim, yet they have no antecedent bases, therefore it is unclear if it is the same or other portions thereof are required of the claim.
80-100 wt% water” which means the most the combination of caseinate and the protein particles (including plant proteins)  can be is 20 wt%, therefore it is unclear as to how the plant proteins, a portion therefore can be more than allotted by claim 28.  Claim 31 has a similar problem with the upper limit. 

Claims 38 requires: “the protein particles of (a) are selected from the group consisting of rice kernel protein particles, oat bran protein particles, gluten particles, and prolamin particles”, however, the pending Specification is clear, in the 1st full para. of submitted page 9,  that the plant protein is selected from the group of grain kernel proteins, such as rice kernel protein; bran proteins, such as oat bran protein; gluten particles and prolamins. Therefore, a critical element is missing from the claim, such as the one or more plant proteins is selected from the group consisting of rice kernel protein particles, oat bran protein particles, gluten particles, and prolamin particles.

It is unclear as to what the meets and bounds of claim 56 are because the preamble asserts “A method…consisting of”, then the claim recites several limitations that are open to comprising, including:
“protein particles comprising “
“an aqueous fluid having” (i.e. comprising); 
“the dispersion of (a) comprising containing” (i.e. comprising comprising); and 
“form an aqueous dispersion comprising”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 31-32 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 32 requires: “one or more plant proteins in an amount at least 25 wt. %.”, however, base claim 28 requires “(a) obtaining a dispersion of caseinate and the protein particles in an aqueous fluid having 80-100 wt% water” which means the most the combination of caseinate and the protein particles (including plant proteins) can be is 20 wt%, therefore such a claim does not further limit its base claim. Claim 31 has a similar problem.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-40, 48 and 50-56 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (2008/0220071) in view of Whitaker (2,101,633).
With regard to the prior art, any claims depending on canceled claim 49, encompasses depending on claim 28.
With regard to the prior art, the term/phrase obtaining a dispersion of caseinate and the protein particles in an aqueous fluid having 80-100 wt% fluid/water, encompasses the dispersion comprising 80 to 100 wt% fluid/water.

Independent claim 28
Obtaining a dispersion (a)
Jensen teaches methods of making dispersions, comprising aqueous solutions with colloids (ti., 0061). 

Jensen teaches that the colloids, include: caseinate (0045); and protein particles comprise one or more plant proteins from rice and/or wheat (i.e. Poaceae plant seeds) (0044).

Jensen teaches that the dispersion is in an aqueous solution comprising fluid having water in amounts of more than 50 wt% [ for dispersed (see [0050-0054, 0060] – “disperse or colloidally dispersed”); for water see [0060, 0076-0079] – “water” and note the amount of water in the mixture with other solvents [0077] [0056] as the remaining percentage (see [0094] in Example 3) where water is used in an amount of 8858 g (8858 water/9488 total is about 94%), which encompasses that the dispersion comprises 80 to 90 wt% water.
Jensen is not explicit about an aqueous dispersions with water and plant protein having 80 to 90 wt% of water. 
Whitaker also teaches about aqueous dispersions with water (2, 14+) and plant protein (1, 40 through 2, 13, then 2, 35+); and further provides that said the amount of water in said dispersions is varied based on the desired consistency of the dispersion, wherein more water provides a thinner consistency whereas less water provides a thicker consistency (2, 14+).
It is the examiners position that both process parameters of amount of water in a dispersion with plant protein and consistency of the dispersion are known result effective variables.  If the amount of water in a dispersion with plant protein is low, the consistency is thick, whereas if the amount of water in a dispersion with plant protein is high, the consistency is thin.




Therefore it would have been obvious to one with skill in the art at the time of the invention to determine the optimal value for the amount of water in a dispersion with plant protein used in the process of Jensen in view of Whitake, through routine experimentation, including 80 to 90 wt% of water as claimed, for the desired consistency associated with the dispersion because the selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carrol Co. v Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07.
 
Homogenizing (b)
Jensen teaches a step of homogenizing the dispersion of (a) in a homogenizer at a pressure of 700 to 1000 barr (i.e. 70 to 100 MPa), which encompasses at least 40 MPa, as claimed (0079).
Jensen teaches that such a step achieves very good dispersion of the particles in the water phase in the composition as a whole (with oil phase) (0079), which means that the colloids (i.e. protein particles) are disrupted in the aqueous dispersion, wherein an aqueous dispersion comprising colloidal protein particles is formed.
Further, the claim requires that the step of homogenizing form an aqueous dispersion, when looking toward the pending discloser for what an aqueous dispersion includes, it is noted that the term “aqueous" is defined on page 8, as: “The term "aqueous" is used herein to describe fluids with water as only or the major solvent.”  


In the case of Jensen’s water-in-oil dispersion/emulsion, the solvent is the water is the major solvent, therefore it reads on an aqueous dispersion.

Drying (c)
Jensen teaches that the composition is converted to a dry powder by drying it (0065).

Intended Use
Because Jensen teaches that sedimentation stability is achieved by very good dispersing by the intensive homogenization treatment (e.g. step (b), above) the teaching provides the intended use of dispersing protein particles in water, as claimed.

Independent claim 53
Claim 53 differs from claim 28 in that it requires that the protein in the protein particles are limited to plant proteins, wherein at least 50 wt% of which is one or more plant proteins from Poaceae plant seed.
The protein particles of Jensen, are provided as additional colloids, wherein the type of additional colloid type is optional from a variety of types, that include one or more plant proteins from rice and/or wheat (i.e. Poaceae plant seeds) (0044), this means that given the selection of 100 wt% plant proteins from rice and/or wheat, the claim of at least 50 wt% of which is one or more plant proteins consisting of Poaceae plant seed would have been obvious.

Independent claim 56
In claim 56, with regard to the prior art, the term/phrase "consisting of", encompasses comprising because the body of the claim is clear that the method is not closed to only the recited elements and nothing more, therefore claim 56 does not differ from claim 28. 

Dependent claims
As for claim 29, it would be reasonable for one of skill in the art to expect that similar ingredients have similar properties/function similarly, including wherein the one or more plant proteins have a dispersibility in water at 20 °C of 15 % or less, as claimed.  

As for claim 30, Jensen teaches that the caseinate and plant proteins (i.e. protein particles) are optional types of protective colloids (0043-0044), wherein the amount of protective colloid used is from 0.1 to 50% by weight (0046).
Given the selection of casseinate and plant proteins as the protective colloids, such an amount would encompass the claim of a weight to weight ratio of plant protein particles to caseinate in the dispersion of (a) of between:
1 to 20 parts protein particles; and 
1 part caseinate as claimed, as reduced by simple mathematics.  



As for claim 31, the discussion of claim 31 provides protective colloids in amounts that encompass wherein the dispersion of (a) has a protein content between 1-30 wt%.  

As for claim 32, the discussion of claim 31 provides protective colloids in amounts that encompass the dispersion of (a) comprises the one or more plant proteins in an amount at least 25 wt%.  

As for claim 33, Jensen teaches a step of homogenizing the dispersion of (a) in a homogenizer at a pressure of 700 to 1000 bar (i.e. 70 to 100 MPa), which encompasses wherein the homogenization is conducted at a pressure of 50-500 MPa.  

As for claim 34, the modified teaching, in Whitaker, provides that aqueous dispersions with water (2, 14+) and plant protein (1, 40 through 2, 13, then 2, 35+) are adjusted to a preferred pH range of 7.0 to 8.5 (2, 35+).  Such a teaching provides that during the homogenization, the dispersion has a pH which encompasses between 5.5 and 9.0, as claimed.

As for claim 35, Jensen teaches that the protein particles comprise one or more plant proteins from grains such as rice and/or wheat (i.e. Poaceae plant seeds) (0044).



As for claim 36, Jensen teaches that the protein particles comprise one or more plant proteins from rice and/or wheat (i.e. Poaceae plant seeds) (0044).

As for claim 37, Jensen teaches that the protein particles comprise one or more plant proteins from rice and/or wheat (i.e. Poaceae plant seeds) (0044).

As for claim 38, Jensen teaches that the protein particles comprise wheat (i.e. Poaceae plant seeds) (0044), which encompasses the claim of gluten particles.  

As for claim 39, Jensen teaches that a step of milling is carried out wherein the particles of the composition have a D(4,3) between 0.1 to 100 µm (0067).  The teaching does not discuss that the step of milling is before the materials are used, however, given this is the desired size of the composition as a whole, the selection of the order of performing the process step of milling is prima facie obvious in the absence of new or unexpected results and therefore encompasses the claim of the wherein the particles comprising the one or more plant proteins have a D(4,3) between 1 µm to 1 mm.

As for claim 40, Jensen teaches that a step of milling is carried out wherein the particles of the composition have a D(4,3) between 0.1 to 100 µm (0067).  The teaching does not discuss that the step of milling is before the materials are used, however, given this is the desired size of the composition as a whole, the selection of the order of performing the process step of milling is prima facie obvious in the absence of new or 

As for claim 48, Jensen teaches (c) drying the colloidal particles obtained in (b), as discussed above.  

As for claim 49, Jensen illustrates that the dispersion made has an aqueous solution comprising water in amounts about 97% (see Ex. 3 where 8858.42 g of water is used in an aqueous solution comprising a total amount of ingredients of 9147.52 g) which encompasses wherein the aqueous fluid comprises 80-100 wt% water.  

As for claim 50, Jensen illustrates that the dispersion made has an aqueous solution comprising water in amounts about 97% (see Ex. 3 where 8858.42 g of water is used in an aqueous solution comprising a total amount of ingredients of 9147.52 g) which encompasses wherein the aqueous fluid comprises 90-100 wt% water.  

As for claim 51, Jensen illustrates that the dispersion made has an aqueous solution comprising water in amounts about 97% (see Ex. 3 where 8858.42 g of water is used in an aqueous solution comprising a total amount of ingredients of 9147.52 g) which encompasses wherein the aqueous fluid comprises 95-100 wt% water.  




As for claim 52, since Jensen provides an example where the aqueous dispersion comprises about 97% water (as discussed in claims 49-51 above), the aqueous fluid is essentially free of solvents other than water.  

As for claim 54, since the protein particles of Jensen, are provided as additional colloids, wherein the type of additional colloid type is optional from a variety of types, that include one or more plant proteins from rice and/or wheat (i.e. Poaceae plant seeds) (0044), this means that given the selection wherein 100 wt% of the plant proteins are from rice and/or wheat, at least 80 wt% of the plant proteins is the one or more plant proteins consisting of Poaceae plant seed would have been obvious.  

As for claim 55, since the protein particles of Jensen, are provided as additional colloids, wherein the type of additional colloid type is optional from a variety of types, that include one or more plant proteins from rice and/or wheat (i.e. Poaceae plant seeds) (0044), this means that given the selection wherein 100 wt% of the plant proteins are from rice and/or wheat, at least 90 wt% of the plant proteins is the one or more plant proteins consisting of Poaceae plant seed would have been obvious.  






Response to Arguments
Please see the response to remarks in the Advisory Action of 11/24/2020.
NOTE: In the Interview Summary of 11/24/2020, it was indicated that the “consisting of” limitation of claim 56 will warrant a new search that narrows the subject to specifically what is claimed, however, during the current examination and further consideration of this claim. It is determined that the meets and bounds of the claim are indefinite because according to MPEP 2111.03. II, the transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim and the claim has multiple instances of "comprising" in the body of the claim. Therefore, the Examiner contact Mr. Talapatra to inform him of this undated claim interpretation. See the Interview Summary herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793